internal_revenue_service number release date index number ------------------------------------------------------- ---------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no -------------- telephone number ---------------------- refer reply to cc tege eoeg et2 plr-115737-16 date date ty ------- legend union ------------------------------------------------------------ ------------------------------------- city ---------------------------- state ---------------------------- retirement_plan -------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------- x -------------- year c ------- dear -------------------- this is in reply to your request for a ruling concerning whether settlement distributions made under a settlement agreement by the union to employees of the city are wages subject_to social_security_tax medicare_tax income_tax_withholding and federal_unemployment_tax_act futa_tax and how these settlement distributions are reported for federal tax purposes the union is a nonprofit corporation under state law that has been recognized by the internal_revenue_service irs as an organization exempt under sec_501 of the internal_revenue_code code as an organization described in sec_501 its members are all employees of the city the city recognizes the union as the sole bargaining agent for its member employees of the city the city and the union have entered into collective bargaining agreements cbas which in part define the conditions of employment including compensation plr-115737-16 the city and the union entered into a cba that provided for wage increases because of an alleged budget shortfall the city did not implement the wage increases for one of the fiscal years year c covered by the cba the union sued the city for breach of the cba after the case had been litigated and was in an appellate stage the union and the city reached a settlement under which the city agreed to make a lump sum payment to the union of x dollars in full settlement of the union’s claims under the settlement agreement the union is responsible for distributing the payments the settlement distributions to its member city employees the settlement agreement provides that the union is responsible for the determination of the employees that are eligible for a settlement distribution and for the determination of the exact amount of the settlement distribution to be paid to each employee the settlement agreement provides that those member employees who were employed by the city during fiscal_year c are entitled to a settlement distribution those employees will receive the same distribution amount regardless of position or tenure provided however that those employees who were employed for only a portion of the fiscal_year c will receive a pro_rata share the union must issue each affected employee a separate check the settlement agreement also requires the union to indemnify the city for any claims raised by the employees regarding the settlement agreement or the settlement distributions the agreement provides that the union acknowledges that it is responsible for all tax consequences of the settlement assessed against the city or as determined by an appropriate government agency or authority under the agreement this responsibility will include providing each union member who receives any settlement distribution the appropriate tax documentation the union agrees that it will indemnify the city for any taxes for which the city is liable as a result of the settlement agreement you represent that the employees covered by the settlement are all members of the retirement_plan and that the retirement_plan has determined that the settlement distributions are not subject_to retirement_plan contributions you represent that the employees covered by the settlement are not included within the state agreement under sec_218 of the social_security act sec_218 agreement retirement_plan participants are members of a retirement_system for social_security_tax purposes and neither the city nor the employees pay social_security_tax with respect to the employees’ regular wages because of the employees’ participation in the retirement_plan federal_income_tax withholding sec_3402 provides that except as otherwise provided in this section every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the plr-115737-16 secretary sec_3401 defines wages as all remuneration for services performed by an employee for his or her employer with certain specific exceptions under sec_3401 the term employer_generally means the person for whom an individual performs any service of whatever nature as the employer of such person however under sec_3401 if the person for whom the individual performs the services does not have control of the payment of the wages for such services the term employer except for purposes of sec_3401 means the person having control of the payment of such wages the employer under sec_3401 is responsible for income_tax_withholding generally but is not the employer for purposes of sec_3401 which defines wages for purposes of income_tax_withholding as a result the determination of whether remuneration is wages under sec_3401 is made on the basis of the common_law employer even if another employer is the employer under sec_3401 in 327_us_358 the supreme court held that back pay awarded to an employee constitutes wages for purposes of the social_security act based on nierotko courts have held that awards that reflect compensation that would have been paid to the employee including back pay or future pay constitute wages subject_to income_tax_withholding and federal_insurance_contributions_act fica tax withholding for example 430_f3d_1253 9th cir held that awards for back pay and lost wages under title vii of the civil rights act of constitute wages subject_to income_tax_withholding 731_f2d_1473 n 10th cir held that back pay is taxable to the plaintiffs and subject_to income_tax and fica tax withholding also revrul_78_336 1978_2_cb_255 holds that a court ordered back pay award paid to a former employee is wages in the year paid rather than in the year earned and is subject_to income_tax_withholding at the rates in effect at the time the award is paid the settlement distributions here are in settlement of claims for unpaid wages and are in effect back pay that has consistently been held to be wages under sec_3401 the payments represent remuneration for services performed by employees for the city and are wages for federal_income_tax withholding purposes social_security_taxes fica_taxes are imposed on wages as defined in sec_3121 of the code the term wages is defined in sec_3121 as all remuneration for employment unless specifically excepted employment is defined in sec_3121 as including any service of whatever nature performed by an employee for the person employing him or her with certain exceptions fica_taxes include the old-age_survivors_and_disability_insurance_tax social_security_taxes and hospital insurance taxes medicare taxes social_security_taxes are imposed by sec_3101 employee’s portion and a plr-115737-16 employer’s portion medicare taxes are imposed by sec_3101 employee’s portion and b employer’s portion the additional medicare_tax is imposed under sec_3101 and consists of the employee’s portion only neither the fica nor the futa provisions contain a definition of employer similar to the definition for income_tax_withholding purposes contained in sec_3401 however 419_us_43 holds that a person who is an employer under sec_3401 is also an employer for purposes of withholding of the employee fica tax imposed under sec_3101 circuit courts have applied the otte holding to conclude that the person having control of the payment of the wages under sec_3401 is also the employer for purposes of sec_3111 which imposes the employer fica tax and for purposes of sec_3301 which imposes the futa_tax on employers see for example in re armadillo corp 561_f2d_1382 10th cir although the employer under sec_3401 is responsible for fica tax withholding generally the employee’s common_law employer is the employer for purposes of determining whether the remuneration is subject_to fica and futa the settlement agreement relates to services performed in the employ of the city and therefore the issue of whether such services constitute employment for purposes of the social_security_tax portion of the fica is determined under sec_3121 sec_3121 provides an exception from the definition of employment for service performed in the employ of a state or any political_subdivision thereof or any instrumentality of one or more of the foregoing which is wholly owned thereby except that the paragraph shall not apply in the case of certain services generally the exception provided by sec_3121 applies if the employee of the state political_subdivision or instrumentality is a member of a retirement_system of such state political_subdivision or instrumentality and if the employee is not covered under a sec_218 agreement if an employee of a state political_subdivision or instrumentality thereof is covered under an agreement under sec_218 of the social_security act the employee’s remuneration is subject_to social_security_taxes see sec_3121 when an employee is not covered under a sec_218 agreement the employee’s remuneration is generally subject_to social_security_taxes unless the employee is a member of a retirement_system sec_31_3121_b_7_-2 of the regulations provides rules for determining whether an employee is a member of a retirement_system these rules generally treat an employee as a member of a retirement_system if he or she participates in a system that provides retirement benefits and has an accrued_benefit or receives an allocation under the system that is comparable to the benefits he or she would have received under social_security in the case of part-time seasonal and temporary employees this minimum retirement benefit is required to be nonforfeitable sec_31_3121_b_7_-2 of the regulations provides that a plan must provide a minimum level of benefits to an employee for the employee to qualify as a member of a plr-115737-16 retirement_system under sec_31_3121_b_7_-2 a defined benefit retirement_system maintained by a state political_subdivision or instrumentality thereof meets the requirements of sec_31_3121_b_7_-2 with respect to an employee on a given day if and only if on that day the employee has an accrued_benefit under the system that entitles the employee to an annual_benefit commencing on or before his or her social_security_retirement_age that is at least equal to the annual primary insurance amount the employee would have under social_security for this purpose the primary insurance amount an individual would have under social_security is determined as it would be under the social_security act if the employee had been covered under social_security for all periods of service with the state political_subdivision or instrumentality had never performed service for any other employer and had been fully insured within the meaning of sec_214 of the social_security act except that all periods of service with the state political_subdivision or instrumentality must be taken into account ie without reduction for low-earning years revproc_91_40 1991_2_cb_694 provides safe_harbor formulas for defined benefit retirement systems for purposes of meeting the minimum benefit requirement of the regulations you have represented that the union’s member-employees receiving the payments are members of the retirement_plan that the employees are not covered under the sec_218 agreement between the state and the social_security administration and that participants in the retirement_plan are members of a retirement_system for purposes of sec_3121 if the employees receiving the settlement distributions qualify as members of a retirement_system with respect to year c then the settlement distributions made are not subject_to social_security_taxes medicare_tax sec_3121 provides generally that remuneration for services paid to employees of states political subdivisions or instrumentalities thereof is subject_to medicare_tax unless the continuing employment exception provided by sec_3121 applies sec_3121 generally applies if the employee has been continuously performing services for a state or local employer since date if the service is not covered under a sec_218 agreement and if the service meets other specific rules set forth in sec_3121 because the settlement distributions are remuneration for services performed in the employ of the city the settlement distributions made by the union are wages subject_to medicare_tax unless the continuing employment exception applies thus employee medicare_tax is required to be withheld and paid from the distributions and the employer medicare_tax applies to the distributions unless the continuing employment exception under sec_3121 applies futa plr-115737-16 futa_tax is imposed by sec_3301 of the internal_revenue_code on wages as defined in sec_3306 sec_3306 defines wages as all remuneration for employment unless specifically excepted sec_3306 defines employment as including any service of whatever nature performed by an employee for an employer with certain specific exceptions sec_3306 excludes from the definition of employment service performed in the employ of a state or any political_subdivision thereof or in the employ of an indian_tribe or any instrumentality of any one or more of the foregoing which is wholly owned by one or more states or political subdivisions or indian tribes the settlement is remuneration for services in the employ of the city and thus the exception from employment for futa purposes provided by sec_3306 applies therefore the settlement distributions made to member-employees are not subject_to futa taxes reporting of settlement distributions sec_6051 and the regulations thereunder provide that form_w-2 wage and tax statement must be filed with respect to wages for services performed by an employee for an employer from which income_tax social_security_tax or medicare_tax was withheld or from which income_tax would have been withheld if the employee had claimed no more than one withholding allowance or had not claimed exemption from withholding on form_w-4 because the settlement distributions are wages subject_to income_tax_withholding and medicare taxes form_w-2 should be used to report the payments rulings accordingly we conclude as follows with respect to the rulings requested the settlement distributions are wages subject_to federal_income_tax withholding the settlement distributions are not subject_to social_security_taxes provided the recipient was a participant in the retirement_plan and qualified as a member of a retirement_system under sec_31_3121_b_7_-2 with respect to services he or she performed in year c the settlement distributions are wages subject_to medicare_tax unless the employee’s services for year c were covered by the continuing employment exception contained in sec_3121 the settlement distributions are not subject_to futa_tax because services for the city are excepted from employment for purposes of the futa plr-115737-16 the settlement distributions are reportable on form_w-2 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
